Citation Nr: 0620719	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDING OF FACT

The veteran does not have service-connected loss of use of 
the lower extremities that by itself, or in conjunction with 
service-connected residuals of organic disease or injury, 
precludes locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  


CONCLUSION OF LAW

The criteria for specially adapted housing have not been met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for special adapted 
housing/special home adaptation grant, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by adjudication of this claim on 
the merits.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any such 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at the October 2005 Board hearing; 
service medical records; VA medical records and examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran is service-connected for chronic obstructive 
pulmonary disease with old granulomatous disease, rated 100 
percent disabling, and coronary artery disease, rated 60 
percent disabling.  He asserts that he requires a motorized 
wheelchair for locomotion due to his service connected 
disabilities, which disabilities preclude him from walking, 
and that he is therefore entitled to specially adapted 
housing benefits.  He indicated that he was not claiming the 
home adaptation grant. 

In order to qualify for assistance in acquiring specially 
adapted housing, the evidence must establish permanent and 
total service-connected disability due to: 
1) the loss, or loss of use, of both lower extremities such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 2) blindness in both 
eyes, having only light perception, plus the loss of use of 
one lower extremity; or 
3) the loss or loss of use of one lower extremity together 
with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss or loss of use of one lower 
extremity together with the loss or loss of use one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.  

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).  

There is evidence of record that indicates that both service-
connected and nonservice-connected disorders have an impact 
on the veteran's mobility.  In an October 2004 letter, a VA 
physician indicates that the veteran had arthritis of the 
knees and hips, morbid obesity, and coronary artery disease, 
which hampered his mobility.  The physician reported that the 
veteran had been diagnosed with a medial menisci tear on his 
left knee and x-rays showed degenerative changes in both 
knees, the right hip, and the lumbar spine.  Therefore, he 
had decreased use of both of his lower extremities, 
compounded by morbid obesity, heart disease, and diabetic 
neuropathy with edema and left foot drop.  Due to these 
multiple problems, he required the use of an electric scooter 
or wheelchair for locomotion.  

In an October 2005 letter, the veteran's private physician 
wrote that the veteran had significant coronary artery 
disease and that he had recently had severe shortness of 
breath with any activity.  He could only get around in his 
wheelchair, and was not able to walk even a few steps without 
getting severely short of breath and having chest pain.  He 
was not able to walk up stairs at all because of his 
symptoms.  The physician stated that the veteran was 
wheelchair bound.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim as the evidence does not show the 
veteran has loss of use of a lower extremity due to service 
connected disability.  The evidence shows the veteran suffers 
from left foot drop due to diabetes mellitus as well as 
peripheral neuropathy and arthritis of the lower extremities 
and back.  None of these disabilities are service-connected.  
While the private physician noted in October 2005 that the 
veteran could only use his wheelchair to get around, he did 
not state that the veteran suffers from loss of use of one or 
both lower extremities.  Such loss or loss of use is a 
prerequisite to entitlement to these benefits.  Thus, while 
the veteran may have organic disease which affects 
propulsion, the other prong of that requirement has not been 
met-namely, the loss or loss of use of one lower extremity 
due to service connected disability.  Simply put, the 
impairments of the veteran's lower extremities have been 
identified as being the result of arthritis, peripheral 
neuropathy and diabetes mellitus, none of which are service 
connected.  Thus, the veteran does not meet the criteria for 
specially adapted housing and the claim is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to specially adapted housing is denied.


_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


